In an action inter alia for the return of mortgage interest allegedly paid under duress, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, dated December 8, 1975, as denied the branch of their motion which sought to increase the ad damnum clause of the complaint with respect to their request for punitive damages. Order affirmed insofar as appealed from, with $50 costs and disbursements. In our opinion, under the circumstances herein the determination of Special Term denying plaintiffs’ demand for an increase of the ad damnum clause as to punitive damages on each of the causes of action from $50,000 to $500,000 represented a reasonable exercise of discretion. Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur.